Title: Orders to James Mease, 4 March 1777
From: Washington, George
To: Mease, James



Sir,
[Morristown, 4 March 1777]

The Congress having, by a Resolve passed the 27th decemr last, empowered me to appoint a Cloathier General to the Army of the united States, and to fix a Salary to the same—I hereby nominate and appoint you to the said Office, with a Salary of 150 dollars ⅌ Month free of official Charges.
By Virtue of your Commission you are authorized to appoint Agents in each of the States to purchase, all such Articles of Cloathing necessary and proper for the Soldiery, as may occasionally fall in their way, for which they shall be allowed such a Commn as shall be deemed adequate to the Trouble. You are also to be allowed, as many Clerks and Storekeepers, as are necessary to carry on the business, agreeing with them on the most moderate terms you can. To enable you to make the necessary purchases you shall be from time to time furnished with sufficient Sums of Money, either by a draft from me on the Pay master General, or the Continental Treasurer, or such mode as the Congress may think fit to direct for the Payment of such Sums. For which you shall account, when called upon so to do to the Commissioners for settling public Accounts or any Persons properly authorized.

As many of the different States had, previous to the appointment of a Cloathier General, employed Agents to purchase Cloathing for their Troops, it will be necessary for you, to Write to the different States and inform them of your Appointment, and at the same time desire to know what progress their Agents have made in providing Cloathing for their respective quotas of Men and what quantity it will take to compleat them.
If you find upon enquiry that the Agents who have been already employed by the different States in the purchase of Cloathing, are persons capable of transacting the Business, and in whom trust can be reposed it [will] be better to continue them in their Offices.
As it will be improper to depend upon the precarious supply of Cloathing by Capture or by the importations of private Adventurers, it will be necessary for you as early as possible, to lay before the private Committee of Congress an Estimate of the Cloathing of different kinds necessary for the next Campaign, with the Colours of the Cloths proper to put the Troops into distinct Uniforms which is a thing that cannot possibly be done this Year.
As many of the Continental Regiments have already fixed upon a Uniform and the Officers have in Consequence thereof provided themselves with Regimentals suitable thereto, it would be proper to make yourself acquainted with the Regiments that have fixed their Uniforms, and in your arrangement of dress, take Care to continue them in the same, otherwise the Stock of Cloathing that the Officers have provided for themselves will be useless to them, or different from their Corps, which should be avoided by all Means.
As a quantity of Cloathing must necessarily attend the Army, you are hereby authorized to apply to the Qr Master General or Waggon Master Genl when one is appointed, to supply as many Waggons as will be sufficient to transport such Cloathing.
I[t] appears from every account that there is a sufficiency of Cloathing in the Northern States for their Quota of Troops. But, as all the States from Jersey to North Carolina, look up to you for their Cloathing, very little I fear having been provided by them (except the province of Maryland which I am informed has a Stock, but of this you should inquire) it will behove you to exert yourself as much as possible, and endeavour to get a sufficiency made up for the Troops of the above mentioned States, many of whom may be expected in Philada every day. Given under my hand at Head Quars. at Morris town this 4th day of March 1777

G.W.

